Affirmed and Opinion Filed December 20, 2021




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-20-01042-CV

          KENNETH CRAIG WELLS AND DUSTY WELLS, Appellants
                               V.
            MARK CROWELL AND SUZON CROWELL, Appellees

                   On Appeal from the 397th Judicial District Court
                               Grayson County, Texas
                        Trial Court Cause No. CV-20-0760

                            MEMORANDUM OPINION
                     Before Justices Molberg, Nowell, and Goldstein
                               Opinion by Justice Nowell
         This is an interlocutory appeal from an order denying a motion to dismiss

under the Texas Citizens Participation Act (TCPA).1 Mark and Suzon Crowell

contracted to sell a house to Kenneth Craig and Dusty Wells. The parties signed an

amendment to the contract providing that the Crowells would “replace the roof.”

Three months after the sale closed, Kenneth Wells, unhappy with the replacement,

confronted Suzon Crowell in a local grocery store and accused her and her husband

of insurance fraud and “pulling a stunt” regarding replacement of the roof. The



   1
       TEX. CIV. PRAC. & REM. CODE §§ 27.001–.011.
Crowells later sued for breach of contract, assault, defamation, and intentional

infliction of emotional distress (IIED). The Wellses moved to dismiss the defamation

and IIED claims arguing the defamation claim was based on their exercise of the

right of free speech and the IIED claim was based on their exercise of the right to

petition. The trial court denied the motion to dismiss. We conclude the defamation

claim arises out of a private dispute and does not involve a matter of public concern

and the IIED claim is not based on or in response to a pre-suit demand letter alleged

to be the exercise of the right to petition. We affirm the trial court’s order.

                                      Background

      We take the facts from the allegations in the Crowells’ petition. On September

20, 2019, the Crowells contracted to sell a house to the Wellses using a One to Four

Family Residential Contract form. After the inspection and after the contract’s

termination option expired, the Wellses requested an amendment to the contract

regarding the roof of the house. The Crowells agreed to the amendment. On October

15, 2019, the Wellses and the Crowells signed an amendment to the contract

confirming that the Crowells would “replace the roof” of the house prior to closing

of the contract.

      Over the next several days, the parties discussed replacing the gutters and

screens on the house and the roofs on two garage buildings on the property. The

Crowells alleged they:

      presented the Wells Defendants with a second amendment to the

                                          –2–
      Contract that included replacement of all of the roofs on the property as
      per the Plaintiffs’ insurance claim report and defined the type of roofing
      to be used (the previously signed First Amendment included
      replacement of the roof of the Residence only and left the type of
      roofing to be used at the discretion of Plaintiffs) as well as the gutters
      and screens on the Residence in exchange for payment of five thousand
      dollars ($5,000) at closing. The Wells Defendants declined this offer
      and did not execute the second amendment.

      On December 7, 2019, the Crowells replaced the roof of the house. Because

the Wellses did not accept the second amendment to the contract, the Crowells did

not replace the gutters or screens, but did replace the roof of one of the garages. On

December 10, 2019, the Wellses notified the Crowells’ realtor they would not attend

the closing because the gutters had not been replaced. However, despite the dispute

over the replacement of the roof, the parties closed the contract for purchase of the

house on December 12, 2019.

      On March 25, 2020, three months after the closing, Suzon Crowell was

shopping in a local grocery store. Kenneth Wells approached her and “verbally

assaulted her, invaded her private space, and, in an extremely threatening manner,

publicly repeatedly accused her of pulling a ‘stunt,’ a reference that Plaintiff Suzon

Crowell did not understand.” The Crowells alleged that Kenneth Wells waited until

Mark Crowell had moved away from Suzon “so that he could corner her and

intimidate and scare her.” They further alleged:

      Defendant K. Well’s accusations were a blatant lie meant to disparage
      the reputation of Plaintiffs and were entirely inappropriate and without
      cause or merit. During the confrontation, Plaintiff Suzon Crowell
      feared for her safety, was subjected to public humiliation, and

                                         –3–
        experienced extreme distress. Defendant K. Wells’ actions were meant
        only to harass Plaintiffs.
        On April 3, 2020, the Crowells received a pre-trial demand letter from the

Wellses’ attorney, which they alleged contained “additional false allegations

regarding the replacement of the roof of the Residence, an action meant solely to

harass the Plaintiffs and pressure them into making a monetary payment to the Wells

Defendants.”

        On June 12, 2020, the Crowells filed this lawsuit.2 After incorporating the

factual allegations into each cause of action, the Crowells alleged several causes of

action against multiple defendants.3 They alleged breach of contract against both of

the Wellses, and assault, slander, and IIED against Kenneth Wells. Only the slander

and IIED claims are at issue in this appeal.

        Regarding the slander claim, the Crowells alleged:

        Defendant K. Wells committed slander against Plaintiffs when he
        intentionally and knowingly publicly, in the midst of a crowd at a local
        grocery store frequented by Plaintiffs, accused Plaintiffs of committing
        insurance fraud and “pulling a stunt” regarding the sale of the
        Residence. Defendant K. Wells accusations were false, were known to
        him to be false, and were made solely for the purpose of damaging
        Plaintiffs’ reputations.

        On the IIED claim, they alleged:


    2
      Because this lawsuit was filed after the effective date of the 2019 amendments to the TCPA, those
amendments apply to this case. Unless otherwise stated, all references to the TCPA are to the current
version. See Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess. Law Serv. 684, 687
(amendments effective September 1, 2019 apply to “an action filed on or after” that date).
    3
       The Crowells also sued the Wellses’ property inspector and realtor. Those defendants are not parties
to this appeal.
                                                   –4–
       Defendant K. Wells committed intentional infliction of emotional
       distress against Plaintiff Suzon Crowell when he intentionally and
       knowingly waited until she was physically separated from her husband,
       approached her in a hostile threatening manner, and repeatedly accused
       her, causing her to fear imminent bodily harm. Defendant K. Wells’
       actions were extreme and outrageous and caused Plaintiff Suzon
       Crowell severe emotional distress.
       The Wellses filed a motion to dismiss the slander and IIED claims under the

TCPA on August 13, 2020.4 They later amended the motion. They argued that the

slander claim was based on or in response to Kenneth Wells’s exercise of the right

of free speech because his statements were related to the Crowells’ “false and

misleading statements” made in connection with the sale of real property “and the

community’s concern related to the enforceability of contracts particularly those

related to the purchase of a home.” The Wellses asserted Kenneth Wells’s

“statements were directed to the contractual terms requiring replacement of the roof”

and made in connection with “a disagreement over the enforceability of a state

approved form of contract as well as the language prepared by the Texas Real Estate

Commission and its licensees contained in the Amendment.”

       The Wellses argued the IIED claim was based on or in response to their

exercise of the right to petition because the Crowells pleaded that the pre-trial

demand letter was meant solely to harass them and pressure them into making a

payment to the Wellses.


   4
     The motion to dismiss was filed on behalf of both of the Wellses even though the slander and IIED
claims are directed at Kenneth Wells.
                                                –5–
      Following a hearing, the trial court denied the motion to dismiss on November

5, 2020. The Wellses then filed this interlocutory appeal. See TEX. CIV. PRAC. &

REM. CODE § 51.014(a)(12) (providing for appeal of interlocutory order denying

TCPA motion to dismiss).

                      Standard of Review and Applicable Law

      We review the trial court’s ruling on a TCPA motion to dismiss de novo.

Dallas Morning News v. Hall, 579 S.W.3d 370, 377 (Tex. 2019). The TCPA

“protects citizens who petition or speak on matters of public concern from retaliatory

lawsuits that seek to intimidate or silence them.” In re Lipsky, 460 S.W.3d 579, 584

(Tex. 2015) (orig. proceeding). Our review requires a three-step analysis. Youngkin

v. Hines, 546 S.W.3d 675, 679 (Tex. 2018). Initially the moving party must

demonstrate that the legal action against it is based on or is in response to the

movant’s exercise of the right of free speech, to petition, or of association. See TEX.

CIV. PRAC. & REM. CODE § 27.005(b). If the movant meets its burden, the nonmoving

party must establish by clear and specific evidence a prima facie case for each

essential element of its claim. See id. § 27.005(c). If the nonmoving party satisfies

that requirement, the burden shifts back to the movant to establish an affirmative

defense or other ground on which it is entitled to judgment as a matter of law. Id.

§ 27.005(d). If the movant meets its burden in this third step, the trial court must

dismiss the action. See id.

      In determining whether a legal action is subject to dismissal under the TCPA,

                                         –6–
the court considers the pleadings, evidence a court could consider in a motion for

summary judgment, and supporting and opposing affidavits stating the facts on

which liability or a defense is based. TEX. CIV. PRAC. & REM. CODE § 27.006(a);

TEX. R. CIV. P. 166a.

        We conduct “a holistic review of the pleadings.” Adams v. Starside Custom

Builders, LLC, 547 S.W.3d 890, 897 (Tex. 2018). Our analysis is not constrained by

the “precise legal arguments or record references” made by the moving party

regarding the TCPA’s applicability. Id. Rather, our focus is “on the pleadings and

on whether, as a matter of law, they are based on or [in response to] to a matter of

public concern.” Id. A plaintiff’s pleadings are usually “‘the best and all-sufficient

evidence of the nature of the action.’” Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex.

2017) (citation omitted). We consider the pleadings and supporting and opposing

affidavits in the light most favorable to the non-movant. QBE Americas, Inc. v.

Walker, No. 05-20-00439-CV, 2021 WL 1976459, at *2 (Tex. App.—Dallas May

18, 2021, no pet.) (mem. op.); Fishman v. C.O.D. Capital Corp., No. 05-16-00581-

CV, 2017 WL 3033314, at *5 (Tex. App.—Dallas July 18, 2017, no pet.) (mem.

op.).

        Lastly, we do not “blindly accept” attempts by the movant to characterize the

nonmovant’s claims as implicating protected expression. Damonte v. Hallmark Fin.

Servs., Inc., No. 05-18-00874-CV, 2019 WL 3059884, at *5 (Tex. App.—Dallas

July 12, 2019, no pet.) (mem. op.) (citing Sloat v. Rathbun, 513 S.W.3d 500, 504–
                                         –7–
05 (Tex. App.—Austin 2015, pet. dism’d)). Rather, we view the pleadings in the

light most favorable to the nonmovant and favor the conclusion that the claims are

not predicated on protected expression. Id. “The basis of a legal action is not

determined by the defendant's admissions or denials but by the plaintiff's

allegations.” Hersh, 526 S.W.3d at 467.

                                       Analysis
   A. Right to Petition
      In their first issue, the Wellses argue the pre-suit demand letter sent by their

attorney was an exercise of their right to petition under the TCPA and the letter

“forms a portion” of the Crowells’ claims. They contend the pre-suit demand letter

was an exercise of the right to petition under section 27.001(4)(E). TEX. CIV. PRAC.

& REM. CODE § 27.001(4)(E) (defining right to petition as communication falling

within protection of right to petition government under United States or Texas

constitutions). But the Wellses must also demonstrate the legal action is based on or

in response to the exercise of the right to petition. After reviewing the petition and

the evidence presented to the trial court, we conclude the claims for slander and IIED

are not based on or in response to the demand letter.

      Kenneth Wells stated in his affidavit that the allegations regarding the IIED

claim “relate solely to a pre-suit demand letter from my attorney.” But he did not

state any facts to support this legal conclusion. Furthermore, the language of the

petition refutes this contention. The petition described Kenneth Wells’s accusations

                                          –8–
at the grocery store as a “blatant lie meant to disparage the reputation of Plaintiffs”

and “meant only to harass Plaintiffs.” The Crowells alleged Kenneth Wells publicly

accused them of committing insurance fraud and “pulling a stunt,” that the

accusations were false, Wells knew they were false, and the accusations were made

for the purpose of damaging the Crowells’ reputations. They also alleged that

Kenneth Wells intentionally waited until Suzon Crowell was separated from her

husband, approached her in a hostile manner, and repeatedly accused her, causing

her fear of imminent bodily injury. This conduct, they alleged, was extreme and

outrageous and caused Suzon Crowell severe emotional distress. Thus, the

allegations regarding the slander and IIED claims do not relate solely to the demand

letter.

          The Wellses argue the Crowells’ claims are “related to” the demand letter

because there is some connection, reference, or relationship between them and the

claims are in response to the communication because they “react to or are asserted

subsequently” to the communication, citing CVK Enterprises, L.L.C. v. Pullen, No.

13-20-00047-CV, 2020 WL 6602153, at *4 (Tex. App.—Corpus Christi Nov. 12,

2020, no pet.) (mem. op.).

          CVK Enterprises was decided under the prior version of the statute, which

required that the legal action be “based on, related to, or is in response to” the

exercise of a protected right. Id. at *4 n.1; see Act of May 21, 2011, 82nd Leg., R.S.,

ch. 341, § 2, 2011 Tex. Gen. Laws 961, 962 (amended 2019) (current version at TEX.
                                         –9–
CIV. PRAC. & REM. CODE § 27.005(b)). This suit, however, was filed after the

effective date of the 2019 amendment to the TCPA and the current version of the

statute applies here.

        In 2019, the Legislature narrowed the scope of the TCPA by, among other

things, deleting the “related to” language in section 27.005(b).5 Thus under the

current statute, the movant must demonstrate that the plaintiff’s legal action is

“based on” or “in response to” the movant’s exercise of a protected right. The

Wellses’ reliance on the “related to” definition and cases applying that definition

does not satisfy their burden.

        Looking at the petition and the affidavit in the light most favorable to the

Crowells, we conclude the claims are not based on or in response to the demand

letter. Although the petition mentions the demand letter and asserts that it contained

false allegations meant to harass them, the gravamen of the slander and IIED claims

is the altercation between Kenneth Wells and Suzon Crowell in the grocery store.


    5
      See Union Pac. R.R. Co. v. Chenier, No. 01-21-00073-CV, 2021 WL 3919216, at *5 (Tex. App.—
Houston [1st Dist.] Sept. 2, 2021, no pet. h.) (concluding Legislature’s removal of “related to” phrase from
current TCPA narrowed the “categories of connections a claim could have to the exercise” of a protected
right (quoting ML Dev, LP v. Ross Dress For Less, Inc., No. 01-20-00773-CV, 2021 WL 2096656, at *2
(Tex. App.—Houston [1st Dist.] May 25, 2021, no pet. h.)); Black v. Woodrick, No. 07-20-00083-CV, 2021
WL 1113149, at *2 n.3 (Tex. App.—Amarillo Mar. 23, 2021, no pet.) (mem. op.) (“The TCPA was
amended effective September 1, 2019, to narrow its application.”); Smith v. Arrington, No. 07-19-00393-
CV, 2021 WL 476339, at *3 (Tex. App.—Amarillo Feb. 9, 2021, no pet.) (mem. op.) (“the TCPA was
amended . . . to narrow its application”); see also Vaughn-Riley v. Patterson, No. 05-20-00236-CV, 2020
WL 7053651, at *3 (Tex. App.—Dallas Dec. 2, 2020, no pet.) (mem. op.) (noting that legislative history of
definition of “matter of public concern” reflected legislature’s intent to narrow TCPA’s scope in 2019
amendments); Enter. Crude GP LLC v. Sealy Partners, LLC, 614 S.W.3d 283, 297 (Tex. App.—Houston
[14th Dist.] 2020, no pet.) (applying prior version of TCPA but stating, “We presume that the legislature
intended to narrow the Act’s reach by removing the ‘relates to’ language during the last legislative
session[.]”).
                                                  –10–
      As this Court has recognized, a “nonmovant’s reference to a judicial

proceeding in a petition does not necessarily establish that a movant has engaged in

any communication constituting an exercise of a right to petition under section

27.001(4) or that the nonmovant’s claims are based on or in response to such

communication.” Jordan v. JP Bent Tree, LP, No. 05-19-01263-CV, 2020 WL

6128230, at *6 (Tex. App.—Dallas Oct. 19, 2020, pet. denied) (mem. op.). We

conclude the Wellses failed to demonstrate the slander and IIED claims were based

on or in response to the demand letter. We need not decide whether under these facts

the demand letter was an exercise of the right to petition. See TEX. R. APP. P. 47.1.

We overrule the Wellses’ first issue.

   B. Free Speech
      In their second issue, the Wellses argue the slander claim is based on their

exercise of the right of free speech as defined in the TCPA.

      The TCPA defines the exercise of the right of free speech as a communication

made in connection with a matter of public concern. See TEX. CIV. PRAC. & REM.

CODE § 27.001(3). A matter of public concern is defined as:

      (7) “Matter of public concern” means a statement or activity regarding:

             (A) a public official, public figure, or other person who has
             drawn substantial public attention due to the person’s official
             acts, fame, notoriety, or celebrity;

             (B) a matter of political, social, or other interest to the
             community; or

             (C) a subject of concern to the public.
                                        –11–
Id. § 27.001(7).

        No one contends the communication was made in connection with a statement

or activity regarding a public official, public figure, or other person who has drawn

substantial public attention. We consider whether the Wellses demonstrated the

communication was made in connection with a statement or activity regarding a

matter of political, social, or other interest to the community or a subject of concern

to the public.

        The communication involved in this case is not explained in detail. However,

the Crowells alleged in their petition that Kenneth Wells committed slander when

he approached Suzon Crowell in the grocery store and accused the Crowells of

committing insurance fraud and “pulling a stunt” regarding the sale of the house.

Kenneth Wells does not elaborate on the communication in his affidavit, stating

merely that the communication was true in his opinion.

        The Wellses contend the communication was made in connection with a

“disagreement over the enforceability of a state approved form of contract as well as

the language prepared by the Texas Real Estate Commission and its licensees.”6 We

do not see how the use of TREC-approved forms converts a private contract into a

matter of public concern. Regardless of the pre-printed form used for the contract,



    6
      The Texas Real Estate Commission (TREC) has approved several forms for real estate transactions
and requires licensed real estate agents to use those forms unless an exception applies. See 22 TEX. ADMIN.
CODE § 537.11(a).
                                                  –12–
the contract once formed was a private contract between private individuals for the

sale of a private residence.

      The Wellses also argue the statement was directed at the contractual term

requiring replacement of the roof. But that was a privately negotiated term, not part

of the TREC approved form. And even if the statement was about the language in

the TREC form, there are no facts in the record showing that the wording of those

forms is a matter of public concern. The issue here is whether Kenneth Wells

slandered the Crowells by accusing them of insurance fraud and “pulling a stunt.”

His alleged statement about the contract term requiring replacement of the roof does

not implicate a matter of political, social, or other interest to the community or of

concern to the public.

      The Wellses further contend that because the TREC forms were used for the

sale of the house, the statement has “some relevance” to a wider audience of property

buyers and affects the well-being of the community at large. This contention,

however, does not demonstrate that the statement was about a matter of public

concern under the current version of the TCPA.

      The “some relevance” language comes from the analysis of the definition of

a “matter of public concern” in the prior version of the TCPA in Creative Oil & Gas,

LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 134–35 (Tex. 2019). The issue in

Creative Oil & Gas was whether a communication regarding the termination of an

oil and gas lease was a matter of public concern under the prior statutory definition
                                        –13–
that included issues related to “a good, product, or service in the marketplace.” 591

S.W.3d at 134. The supreme court analyzed the statutory language and concluded

the “‘in the marketplace’ modifier suggests that the communication about goods or

services must have some relevance to a wider audience of potential buyers or sellers

in the marketplace, as opposed to communications of relevance only to the parties

to a particular transaction.” Id. The court explained:

      The words “good, product, or service in the marketplace,” however, do
      not paradoxically enlarge the concept of “matters of public concern” to
      include matters of purely private concern. As explained above, the “in
      the marketplace” modifier suggests that the communication must have
      some relevance to a public audience of potential buyers or sellers.

Id. at 135.

      The Legislature substantively amended the definition of “matter of public

concern” in 2019 and deleted the “good, product, or service in the marketplace” and

“environmental, economic, or community well-being” language from the definition.

See TEX. CIV. PRAC. & REM. CODE § 27.001(7); see also Vaughn-Riley v. Patterson,

No. 05-20-00236-CV, 2020 WL 7053651, at *3 (Tex. App.—Dallas Dec. 2, 2020,

no pet.) (mem. op.) (noting that legislative history of definition of “matter of public

concern” reflected legislature’s intent to narrow TCPA’s scope in 2019

amendments). Thus, the Wellses’ argument is of little help in analyzing this case,

which is governed by the current statute. Even so, under the broad definition of

“matter of public concern” in the prior version of the TCPA, the supreme court

concluded that private business communications to third-party purchasers of a single

                                        –14–
well’s production were not matters of public concern:

      The record is devoid of allegations or evidence that the dispute had any
      relevance to the broader marketplace or otherwise could reasonably be
      characterized as involving public concerns. On the contrary, the alleged
      communications were made to two private parties concerning modest
      production at a single well. These communications, with a limited
      business audience concerning a private contract dispute, do not relate
      to a matter of public concern under the TCPA.

Creative Oil & Gas, 591 S.W.3d at 136 (footnote omitted). The court concluded,

“[a] private contract dispute affecting only the fortunes of the private parties

involved is simply not a ‘matter of public concern’ under any tenable understanding

of those words.” Id. at 137. This statement is even more true in light of the changes

to the definition of “matter of public concern” in the current statute.

      Here, the slander claim is based on alleged false accusations of insurance

fraud and “pulling a stunt.” This is a private dispute regarding the sale of a house

and affects only the fortunes of the private parties involved. We conclude that

Kenneth Wells’ alleged statement accusing the Crowells of insurance fraud and

“pulling a stunt” was not made in connection with a matter of public concern.

Therefore, the Wellses failed to demonstrate that the Crowells’ legal action for

slander was based on or in response to Kenneth Wells’s exercise of the right of free

speech. We overrule the Wellses’ second issue.

                                      Conclusion

      The record fails to demonstrate that the slander and IIED claims are based on

or in response to the Wellses’ exercise of the right to petition or the right of free

                                         –15–
speech as defined in the TCPA. Accordingly, the trial court did not err by denying

the motion to dismiss. We affirm the trial court’s order.




                                           /Erin A. Nowell//
                                           ERIN A. NOWELL
                                           JUSTICE

201042f.p05




                                        –16–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 KENNETH CRAIG WELLS AND                        On Appeal from the 397th Judicial
 DUSTY WELLS, Appellants                        District Court, Grayson County,
                                                Texas
 No. 05-20-01042-CV           V.                Trial Court Cause No. CV-20-0760.
                                                Opinion delivered by Justice Nowell.
 MARK CROWELL AND SUZON                         Justices Molberg and Goldstein
 CROWELL, Appellees                             participating.

       In accordance with this Court’s opinion of this date, the order of the trial
court is AFFIRMED.

    It is ORDERED that appellee MARK CROWELL AND SUZON
CROWELL recover their costs of this appeal from appellant KENNETH CRAIG
WELLS AND DUSTY WELLS.


Judgment entered this 20th day of December, 2021.




                                         –17–